                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NATIONAL AMERICAN INSURANCE
COMPANY,

        Plaintiff,

v.                                                             CV No. 19-1020 GBW/CG

IRIS RODRIQUEZ, as the Personal
Representative of the ESTATE OF
CHAD ZACK RODRIQUEZ.

        Defendants.

             ORDER GRANTING UNOPPOSED MOTION TO CONSOLIDATE
                             RELATED CASES

        THIS MATTER is before the Court on Plaintiff National American Insurance

Company’s Unopposed Motion to Consolidate (the “Motion”), (Doc. 4), filed November

18, 2019. Having reviewed the Motion and the relevant law, and being otherwise fully

advised, the Court finds the Motion is well-taken and shall be GRANTED.

        These cases were initiated on near identical pleadings and are at the early

stages of litigation. Both cases involve matters with similar questions of fact and similar

questions of law. Consolidation will not cause delay, confusion, or prejudice. In addition,

consolidation will conserve the parties’ resources, promote judicial economy, eliminate

duplication of effort, and prevent inconsistent rulings. See Fed. R. Civ. P. 42(a).

        IT IS THEREFORE ORDERED that:

     1. Plaintiff’s Unopposed Motion to Consolidate, (Doc. 4), is GRANTED;

     2. The Clerk’s Office is directed to consolidate Rodriquez v. National American

        Insurance Company et al., Case No. 2:19-CV-1040-CG-KRS, into National
   American Insurance Company v. Rodriquez, Case No. 2:19-CV-1020-GBW-CG

   for all purposes, including trial; and

3. All pleadings will be filed forthwith in National American Insurance Company v.

   Rodriquez, Case No. 2:19-CV-1020-GBW-CG.

   IT IS SO ORDERED.




                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
